Case 6:21-cv-00975-PGB-DCI Document 31 Filed 06/17/21 Page 1 of 1 PageID 1398




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

LUCAS WALL,

                    Plaintiff,

v.                                          Case No: 6:21-cv-975-PGB-DCI

CENTERS FOR DISEASE
CONTROL & PREVENTION, et
al.,

                    Defendants.


                           ORDER OF REFERENCE

      This case is hereby referred to the Magistrate Judge for case management,

ruling on all non-dispositive motions, and the issuance of Report and

Recommendations on dispositive motions.

      DONE and ORDERED in Orlando, Florida on this 17th day of June 2021.




Copies furnished to:

Counsel of Record




                                      1
